Fourth Court of Appeals
                                         San Antonio, Texas
                                                  June 29, 2022

                                             No. 04-22-00354-CV

                                        IN RE Amy Sue DEFONCE

                                             Original Proceeding 1

                                                     ORDER

         After considering the petition and this record, this court concludes relator did not show she
is entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). Relator’s emergency motion for temporary relief is DENIED as MOOT.

        It is so ORDERED on June 29, 2022.



                                                                       _____________________________
                                                                       Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 21-1978-CV-C, styled In the Interest of C.M.W., a Child, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable William D. Old III presiding.